Citation Nr: 1009475	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  05-31 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a liver disorder. 

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1980 to May 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2005 that 
denied entitlement to service connection for liver problems 
and depression by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

In August 2008, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the Houston, Texas RO.  
A transcript of the hearing is of record.

In January 2009, the Board remanded these issues to the RO to 
obtain additional VA treatment records and to review new 
evidence submitted by the Veteran that had not been 
previously considered by the RO.  After accomplishing the 
requested actions to the extent possible, the RO continued 
the denial of each claim, as reflected in the January 2010 
supplemental statement of the case (SSOC), and returned these 
matters to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The evidence of record does not indicate that the Veteran 
has a current diagnosis of a liver disorder.

2.  The evidence of record does not show that the Veteran's 
currently diagnosed depression began during a period of 
active service, nor does the evidence otherwise link 
depression to a period of active service.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
liver disorder have not been met.  38 C.F.R. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  Depression was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

After careful review of the claims folder, the Board finds 
that VCAA letters dated in August 2004 and August 2006, 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, the August 2004 
VCAA letter informed the Veteran of what evidence was 
required to substantiate his service connection claims for a 
liver problem and depression.  The letter also informed the 
Veteran of his and VA's respective duties for obtaining 
evidence.  The letter requested that he provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran.  This 
information was provided before the initial unfavorable 
decision by the AOJ.

The August 2006 VCAA letter notified the Veteran of how VA 
determines the disability rating and effective date if his 
claim is granted.  The Board observes that this portion of 
the duty to notify was provided subsequent to the initial AOJ 
decision.  Nonetheless, this error is not prejudicial to the 
Veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of the 
notice.  Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ 
readjudicated the case by way of the supplemental statement 
of the case issued in January 2010 after the notice was 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or an 
SSOC, is sufficient to cure a timing defect).  For the 
reasons stated above, it is not prejudicial to the Veteran 
for the Board to proceed to decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  The claims file contains the Veteran's service 
treatment records, VA treatment records, private treatment 
records, lay statements and a transcript of the August 2008 
Board hearing.  

The Board acknowledges that the Veteran was not provided with 
a VA examination in conjunction with his claims; however, the 
evidence of record does not warrant an examination because 
there is sufficient competent medical evidence to decide his 
claims.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to 
provide a VA examination when the record lacks evidence to 
decide the veteran's claim and there is evidence of (1) a 
current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In this case, the medical evidence of record does 
not show a current diagnosis of a liver disorder.  Although 
there is evidence of an elevated liver function test, it was 
not related to any liver disorder or disease.  Furthermore, 
the evidence indicates that the elevated liver function test 
was associated with alcohol dependence.  With respect to the 
Veteran's service connection claim for depression, the 
service treatment records do not show that the Veteran 
complained of or was treated for depression and there is 
nothing in the record, other than the Veteran's own lay 
statements that Board has determined are not competent or 
credible, that suggests a link between his current 
psychiatric disorder and military service.  In light of the 
absence of a current diagnosis of a liver disorder, the 
absence of any evidence of depression in service and the lack 
of any competent evidence suggesting a link between Veteran's 
current psychiatric disorder and service, the Board concludes 
that VA is not required to provide the Veteran with a VA 
examination in conjunction with his claims.

In addition, as noted above, these claims were previously 
remanded in January 2009 in order to obtain VA treatment 
records from January 2008 to January 2009 regarding the 
Veteran's depression and liver disorder and to consider the 
additional evidence submitted by the Veteran in March 2008.  
The Board observes that VA treatment records dated from 
January 2008 to December 2009 have been associated with the 
claims file.  In addition, the January 2010 supplemental 
statement of the case indicates that VA reviewed the 
statement in support of claim dated in March 2008.  
Accordingly, the Board finds that there has been substantial 
compliance with the January 2009 remand directive.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, there is no indication in the file that there 
are additional relevant records available that have not yet 
been obtained.  Therefore, the Board finds that all relevant 
facts have been developed properly and sufficiently in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.

II.  Merits of the Claims for Service Connection

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination 
is based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Liver Disability

As noted above, in order for the Veteran to be entitled to 
service connection for a liver disorder, the medical evidence 
must show a diagnosis of that disability.  After a careful 
review of the medical record, the Board observes that the 
Veteran does not have a current diagnosis of a liver 
disorder.  A VA treatment record dated in October 2007 
documents that the Veteran had elevated liver function test 
(LFT) with an indication that it was related to the Veteran's 
alcohol dependence.  There is no suggestion in the record 
that the Veteran's elevated liver function test is indicative 
of a liver disorder or disease.  Thus, the Board concludes 
that the preponderance of the evidence shows that the Veteran 
does not have a current diagnosis of a liver disorder. 

The only evidence supporting a finding of a current diagnosis 
of a liver disorder consists of the lay statements from the 
Veteran.  Lay persons can provide an eyewitness account of 
the Veteran's observable symptoms.  Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  However, the Veteran is not 
competent to report that he has a specific diagnosis of a 
liver disorder, because that assessment does not involve a 
simple diagnosis.  Therefore, the Veteran's statements that 
he currently has a liver disorder have no probative value 
because lay persons are not competent to offer medical 
opinions as to specific diagnoses that require special 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of 
diagnosis of a liver disorder, service connection may not be 
granted.  See also Degmetich v. Brown, 104 F. 3d 1328 (Fed. 
Cir. 1997).  As no diagnosis has been shown in this case, the 
Board concludes that service connection for a liver disorder 
is not warranted.  The benefit of the doubt doctrine is not 
applicable in this case, because the preponderance of the 
evidence is against the claims for service connection.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Depression

The Veteran filed a service connection claim for depression 
in August 2004.  He contends that he suffered from depression 
during military service, which caused him to attempt to 
commit suicide by cutting his wrists while stationed in 
Germany.  

In assessing whether the Veteran is entitled to service 
connection for depression, the evidence must show that the 
Veteran currently has the claimed disability.  In this case, 
a private treatment record dated in July 1998 diagnosed the 
Veteran with recurrent major depression.  An August 2007 VA 
treatment report noted that the Veteran had depression.  
Thus, the Veteran meets the first criterion for service 
connection.

A review of the Veteran's service treatment records reveals 
no evidence of any complaints, treatment, or diagnosis for 
depression.  In addition, the service treatment records do 
not show that the Veteran was treated for cuts on his wrists 
from an attempted suicide.  The earliest evidence of record 
for treatment of depression is found in private treatment 
records dated in 1998, approximately 17 years following 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service 
connection).  The Board notes that the Veteran reported to 
his treating physician in July 1998 that he first started 
having problems with depression in 1983 and he did not 
mention any symptoms of depression or a suicide attempt while 
he was in service.  The earliest indication that the Veteran 
believed his depression was related to military service is 
found in his August 2004 service connection claim, dated over 
22 years following service.  Furthermore, the evidence of 
record does not contain a medical opinion establishing that 
the Veteran's depression is etiologically related to his 
military service.  

With respect to the Veteran's contention that his depression 
is related to his military service, the Board notes that lay 
persons can provide an account of observable symptoms, such 
as changes in mood.  Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991).  However, lay assertions regarding medical 
matters such as an opinion whether the Veteran's depression 
is related to his service has no probative value because lay 
persons are not competent to offer medical opinions.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Veteran is 
not a licensed health care professional; therefore, the lay 
evidence offered by the Veteran is not competent medical 
evidence and does not prove a relationship between the 
Veteran's depression and his military service.  

The Board notes that the Veteran contends that his depression 
began in military service.  The Veteran as a lay person is 
competent to report symptoms of depression such as changes in 
his mood and attempts to commit suicide.  Nonetheless, the 
Board finds that the Veteran's statements regarding 
chronicity and continuity of symptomatology of depression 
since service are not credible.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (the credibility of a witness can be impeached by 
a showing of interest, bias, inconsistent statements (facial 
implausibility, internal inconsistency, inconsistency with 
other evidence), or, to a certain extent, bad character).  In 
this regard, the record contains inconsistent statements made 
by the Veteran regarding the onset of his depressive symptoms 
and his suicide attempt.  Specifically, the record contains a 
history provided by the Veteran to a private mental health 
professional in July 1998 that he had depression since 1983 
and he attempted suicide in 1983 from a self-imposed gunshot 
injury.  The 1998 medical records indicated that the Veteran 
was admitted for inpatient treatment due to a suicide attempt 
and that this was his second suicide attempt with the first 
occurring in 1983.  There was no mention in his private 
treatment records in 1998 that he had depression during 
military service or that he attempted to commit suicide while 
he was stationed in Germany.  Furthermore, as noted above, 
the first evidence that indicates that the Veteran thought he 
had depression during service was in his August 2004 claim 
for service connection.  Accordingly, the Board finds that 
the Veteran's statements regarding the onset of depressive 
symptoms, including a suicide attempt in service and 
continuity of symptoms since military service are not 
credible.

In conclusion, the Board finds that the preponderance of the 
evidence weighs against the Veteran's claim of entitlement to 
service connection for depression.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996) (to deny a claim on its merits, the 
evidence must preponderate against the claim).  As the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt rule is not for application.  See 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); see 
also 38 U.S.C.A. § 5107.  Accordingly, the Board finds 
entitlement to service connection for depression is not 
warranted.    


ORDER

1.  Entitlement to service connection for a liver disorder is 
denied

2.  Entitlement to service connection for depression is 
denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


